Exhibit Execution Copy STOCK PURCHASE AGREEMENT by and among DEEP DOWN, INC., CUMING CORPORATION And THE SELLING STOCKHOLDERS Dated as of May 3, 2010 TABLE OF CONTENTS Page ARTICLE I 1 DEFINITIONS 1 1.1 Certain Definitions 1 1.2 Terms 8 1.3 Other Definitional and Interpretive Matters 10 ARTICLE II SALE AND PURCHASE OF SHARES, PURCHASE PRICE; CLOSING 11 2.1 Sale and Purchase of Shares 11 2.2 Purchase Price 11 2.3 Payment of Purchase Price 11 2.4 Purchase Price Adjustment for Working Capital. 12 2.5 Closing Date 14 2.6 Deliveries Prior to the Closing Date 14 2.7 Deliveries on the Closing Date 14 ARTICLE III REPRESENTATIONS AND WARRANTIES RELATING TO THE SELLING STOCKHOLDERS 15 3.1 Organization and Good Standing 15 3.2 Authorization of Agreement. 16 3.3 Conflicts; Consents of Third Parties. 16 3.4 Ownership and Transfer of Shares. 16 3.5 Litigation 16 3.6 Financial Advisors 17 ARTICLE IV REPRESENTATIONS AND WARRANTIES RELATING TO THE COMPANY 17 4.1 Organization and Good Standing 17 4.2 Authorization of Agreement 17 4.3 Conflicts; Consents of Third Parties 17 4.4 Capitalization 18 4.5 Subsidiaries 19 4.6 Corporate Records. 19 4.7 Financial Statements. 20 4.8 No Undisclosed Liabilities 21 ii TABLE OF CONTENTS (continued) Page 4.9 Absence of Certain Developments 21 4.10 Taxes 23 4.11 Real Property. 26 4.12 Tangible Personal Property. 27 4.13 Technology and Intellectual Property. 28 4.14 Material Contracts 32 4.15 Employee Benefits Plans 34 4.16 Labor 37 4.17 Litigation 38 4.18 Compliance with Laws; Permits 38 4.19 Environmental Matters 39 4.20 Insurance. 40 4.21 Inventories 40 4.22 Accounts and Notes Receivable and Payable 41 4.23 Related Party Transactions. 41 4.24 Customers and Suppliers 41 4.25 Product Warranty; Product Liability. 42 4.26 Banks; Power of Attorney 42 4.27 Certain Payments 43 4.28 Certain Governmental Matters 43 4.29 Financial Advisors 43 4.30 Full Disclosure. 43 ARTICLE V REPRESENTATIONS AND WARRANTIES OF PURCHASER 43 5.1 Organization and Good Standing 43 5.2 Authorization of Agreement 44 5.3 Conflicts; Consents of Third Parties 44 5.4 Litigation 44 5.5 Investment Intention 44 5.6 Financial Advisors 45 ARTICLE VI COVENANTS 45 iii TABLE OF CONTENTS (continued) Page 6.1 Access to Information; Confidentiality 45 6.2 Conduct of the Business Pending the Closing 46 6.3 Third Party Consents 49 6.4 Governmental Consents and Approvals 50 6.5 Further Assurances 50 6.6 No Shop 50 6.7 Non-Competition; Non-Solicitation; Confidentiality 51 6.8 Preservation of Records 52 6.9 Publicity. 53 6.10 Cooperation with Financing 53 6.11 Related-Party Transactions with Non-Management Affiliates 53 6.12 Monthly Financial Statements 54 6.13 Fees and Expenses 54 6.14 Notification of Certain Matters. 54 6.15 Indebt 55 6.16 Resignation of Directors 55 6.17 Use of Name. 55 6.18 Registration Rights for Purchaser Common Stock 56 6.19 Environmental Matters. 56 ARTICLE VII CONDITIONS TO CLOSING 56 7.1 Conditions Precedent to Obligations of Purchaser 56 7.2 Conditions Precedent to Obligations of the Selling Stockholders 59 ARTICLE VIII INDEMNIFICATION 60 8.1 Survival of Representations and Warranties 60 8.2 Indemnification 60 8.3 Indemnification Procedures 62 8.4 Limitations on Indemnification for Breaches of Representations and Warranties 64 8.5 Tax Matters 64 8.6 Indemnity Escrow 67 8.7 Tax Treatment of Indemnity Payments. 68 iv TABLE OF CONTENTS (continued) Page ARTICLE IX TERMINATION 68 9.1 Termination of Agreement 68 9.2 Procedure Upon Termination. 69 9.3 Effect of Termination 69 9.4 Deposit. 70 ARTICLE X MISCELLANEOUS 70 10.1 Expenses 70 10.2 Stockholder Representative 70 10.3 Submission to Jurisdiction; Consent to Service of Process; Waiver of Jury Trial 71 10.4 Entire Agreement; Amendments and Waivers 72 10.5 Governing Law 72 10.6 Notices. 72 10.7 Severability 73 10.8 Binding Effect; Assignment 73 10.9 Non-Recourse 74 10.10 Counterparts. 74 Exhibits Exhibit A – Selling Stockholders Information Exhibit B – Termination and Release relating to leases at 225 Bodwell Street Exhibit C – Escrow Agreement Exhibit D – Side Letter Agreement Exhibit E – Affiliate Waiver and Release Exhibit F – Transition Services Agreement Exhibit G – Lease between Company and 225 Bodwell Corporation v STOCK PURCHASE AGREEMENT This STOCK PURCHASE
